Bolster, C. J.
In the matter of plaintiff’s motion re preparation of record.
The plaintiff moves that the defendant he ordered to pay the cost of printing her record on appeal. The statute giving power to make such an order seems adequate, hut the power is one to he sparingly used. There is nothing in this case which calls for creation of a precedent, for this is the first time since 1912 that such action has been invoked. It is not without significance that, notwithstanding the inclusion in Stat. 1922 §8 of section 109 of the General Laws in its entirety, the Tercentenary Edition of the General Laws allocates the power to this court alone. It was recognized to he, as it was originally designed to he, a power to meet the *255■unforeseen, exceptional instance, not for general use whenever the appealing party chanced to be poor.
But the motion also asks that such other order be made as justice may require under G. L., Ch. 231, §135. That relates only, by its terms, to the cost of preparing the typewritten copies of the opinion or statement of reasons for decision filed in the court below. It does not extend to the entire record on appeal.
We assume the fact of the plaintiff’s poverty. It is verified by affidavit. The only matter in opposition is the unverified statement of contrary facts by counsel for the defendant. Apparently the admonition in the earlier opinion in this case did not attain its object.
We do not feel called upon in this case to go beyond what this motion specifically asks, or to decide whether, when section 135 speaks of printing, it admits of something less than that. It is plain that the original provision in Stat. 1912 eh. 649, §9, has undergone much limitation in later laws. It is now ordered that the typewritten copies of the opinion of this division be supplied the appellant without charge.